EXHIBIT 99.2 The Novation Confirmation BEAR STEARNS FINANCIAL PRODUCTS INC. 383 MADISON AVENUE NEW YORK, NEW YORK 10179 212-272-4009 DATE:May 30, 2007 TO: The Bank of New York, not in its individual or corporatecapacity, but solely as Supplemental Interest Trustee on behalf of the Supplemental Interest Trust forCHL Mortgage Pass-ThroughTrust 2007-9 ATTENTION:Matthew J. Sabino TELEPHONE:212-815-6093 FACSIMILE:212-815-3986 TO: Goldman Sachs Capital Markets, L.P. ATTENTION:Roger Yao TELEPHONE:212-357-8377 FACSIMILE:212-493-0495 FROM: Derivatives Documentation TELEPHONE:212-272-2711 FACSIMILE: 212-272-9857 RE : Novation Confirmation REFERENCE NUMBER(S): FXNEC9544 The purpose of this letter is to confirm the terms and conditions of the Novation Transaction entered into between the parties and effective from the Novation Date specified below.This Novation Confirmation constitutes a “Confirmation” as referred to in the New Agreement specified below. 1. The definitions and provisions contained in the 2ovation Definitions (the “Definitions”) and the terms and provisions of the 2000 ISDA Definitions, as published by the International Swaps and Derivatives Association, Inc. and amended from time to time, are incorporated in this Novation Confirmation.In the event of any inconsistency between (i) the Definitions, (ii) the 2efinitions and/or (iii) the Novation Agreement and this Novation Confirmation, this Novation Confirmation will govern. 2. The terms of the Novation Transaction to which this Novation Confirmation relates are as follows: Novation Trade Date: May 30, 2007 Novation Date: May 30, 2007 Novated Amount: USD 50,000,000 Transferor: Goldman Sachs Capital Markets, L.P. Transferee: The Bank of New York, not in its individual or corporatecapacity, but solely as Supplemental Interest Trustee on behalf of the Supplemental Interest Trust forCHL Mortgage Pass-ThroughTrust 2007-9 Remaining Party: Bear Stearns Financial Products Inc. New Agreement (between Transferee and Remaining Party): The Agreement, as defined in the New Confirmation Reference Number: FXNEC9544 – Novation Confirmation The Bank of New York, not in its individual or corporatecapacity, but solely as Supplemental Interest Trustee on behalf of the Supplemental Interest Trust forCHL Mortgage Pass-ThroughTrust 2007-9 Goldman Sachs Capital Markets, L.P. May 30, 2007 Page 2 of 3 3. The terms of the Old Transaction to which this Novation Confirmation relates, for identification purposes, are as follows: Trade Date of Old Transaction: May 14, 2007 Effective Date of Old Transaction: May 25, 2007 Termination Date of Old Transaction: March 25, 2011 4. The terms of the New Transaction to which this Novation Confirmation relates shall be as specified in the New Confirmation attached hereto as Exhibit A. Full First Calculation Period: Applicable, commencing on May 25, 2007. 5.Offices: Transferor: New York Transferee: New York Remaining Party: Not Applicable The parties confirm their acceptance to be bound by this Novation Confirmation as of the Novation Date by executing a copy of this Novation Confirmation and returning a facsimile of the fully-executed Novation Confirmation to 212-272-9857.The Transferor, by its execution of a copy of this Novation Confirmation, agrees to the terms of the Novation Confirmation as it relates to the Old Transaction.The Transferee, by its execution of a copy of this Novation Confirmation, agrees to the terms of the Novation Confirmation as it relates to the New Transaction. For inquiries regarding U.S. Transaction, please contact Derivatives Documentation by telephone at 212-272-2711.For all other inquiries please contact Derivatives Documentation by telephone at 353-1-402-6223. Reference Number: FXNEC9544 – Novation Confirmation The Bank of New York, not in its individual or corporatecapacity, but solely as Supplemental Interest Trustee on behalf of the Supplemental Interest Trust forCHL Mortgage Pass-ThroughTrust 2007-9 Goldman Sachs Capital Markets, L.P. May 30, 2007 Page 3 of 3 Bear Stearns Financial Products Inc. By:/s/ Annie Manevitz Name: Annie Manevitz Title: Authorized Signatory Date Goldman Sachs Capital Markets, L.P. By:/s/ Despina Karamoshos Name:Despina Karamoshos Title: Vice President The Bank of New York, not in its individual or corporatecapacity, but solely as Supplemental Interest Trustee on behalf of the Supplemental Interest Trust forCHL Mortgage Pass-ThroughTrust 2007-9 By:/s/ Michael Cerchio Name: Michael Cerchio Title: Assistant Treasurer Date lm
